        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 1 of 9


                                                                              AUG '.Y! 2fr-? P,f,~_:,t,!?_::~{,
                                                                                  ::.--i:1 : :::;''!'°
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                      GRAND JURYN-18-2

 UNITED STATES OF AMERICA                                     CRIMINAL NO. 3:18CR125 (RNC)

               V.                                             VIOLATIONS:

 MICHAEL NIEVES,                                              21 U.S.C. §§ 841(a)(l), 84l(b)(l)(A)(vi),
    a.k.a. "J," "JJ," "J Hartford," and "Mikey,"              841(b)(l)(B)(vi), 84l(b)(l)(C) and 846
 JUAN REYES,                                                  (Conspiracy to Distribute and to Possess with
    a.k.a. "J," "JJ," "J New Britain," and "Big J,"           Intent to Distribute Fentanyl and Heroin)
 KRISTEN BEERS, and
 KENNETH BINGELL                                              21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C)
                                                              (Possession with Intent to Distribute and to
                                                              Distribute Fentanyl and Heroin)

                                                              18 U.S.C. § 924(c)(l)(A)(i) (Possession of a
                                                              Firearm During and in Relation to and in
                                                              Furtherance of a Drug Trafficking Crime)

                                                              18 U.S.C. § 2 (Aiding and Abetting)

                                                              21 U.S.C. § 853 (Criminal Forfeiture)

                                 SUPERSEDING INDICTMENT

       The Grand Jury charges:

                                             COUNT ONE
- -- --(Conspiracy-to-Distrib1.1te-and-to-Eossess with-Intent-to-Distribute.EentanyLand--Heroin)-- -- -

       1.      From approximately January 2017 through approximately July 2018, the exact

dates being unknown to the Grand Jury, in the District of Connecticut, the defendants MICHAEL

NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," JUAN REYES, a.k.a. "J," "JJ," "J New

Britain," and "Big J," KRISTEN BEERS and KENNETH BINGELL, together with Christopher

Dubicki, who is not charged as a defendant herein but who is charged separately, and others known

and unknown to the Grand Jury, did knowingly and intentionally conspire together and with one

another to violate the narcotics laws of the United States.
         Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 2 of 9




         2.      It was a part and an object of the conspiracy that the defendants MICHAEL

NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," JUAN REYES, a.k.a. "J," "JJ," "J New

Britain," and "Big J," KRISTEN BEERS and KENNETH BINGELL, together with Christopher

Dubicki and others known and unknown to the Grand Jury, would distribute and possess with

intent to distribute controlled substances, namely N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

propanamide ("fentanyl"), a Schedule II controlled substance, and heroin, a Schedule I controlled

substance, in violation of Title 21, United States Code, Section 841(a)(l).



        3.       Defendants NIEVES and REYES knew and reasonably should have foreseen from

their own conduct and that of other members of the narcotics conspiracy charged in Count One

that the conspiracy involved 400 grams or more of a mixture and substance containing a detectable

amount offentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841 (b)(1 )(A)(vi).

        4.       Defendant BEERS knew and reasonably should have foreseen from her own

conduct and that of other members of the narcotics conspiracy charged in Count One that the

conspiracy involved 40 grams or more of a mixture and substance containing a detectable amount

of fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code, Section

84 l(b )(1 )(B)(vi).

        5.       Defendant BINGELL knew and reasonably should have foreseen from his own

conduct and that of other members of the narcotics conspiracy charged in Count One that the

conspiracy involved a mixture and substance containing a detectable amount of fentanyl, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(b)(l)(C).



                                                  2
        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 3 of 9




       6.       Defendants NIEVES, REYES, BEERS and BIN GELL knew and reasonably should

have foreseen from their own conduct and that of other members of the narcotics conspiracy

charged in Count One that the conspiracy involved a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, in violation of Title 21, United States Code,

Section 84l(b)(l)(C).

       All in violation of Title 21, United States Code, Section 846.

                                            COUNTTWO
            (Possession with Intent to Distribute and Distribution of Heroin and Cocaine)

       7.       On or about January 26, 2017, in the District of Connecticut, the defendant JUAN

REYES, a.k.a. "J," "JJ," "J New Britain," and "Big J," together with Christopher Dubicki, who is

not charged as a defendant herein but who is charged separately, knowingly and intentionally

possessed with intent to distribute and did distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, and a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C), and Title

18, United States Code, Section 2.

                                         ..CQUNTTHREE
                 (Possession with Intent to Distribute and Distribution of Fentanyl)

       8.       On or about July 4 and July 5, 2017, in the District of Connecticut, the defendants

MICHAEL NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," and JUAN REYES, a.k.a. "J,"

"JJ," "J New Britain," and "Big J," together with Christopher Dubicki, who is not charged as a

defendant herein but who is charged separately, knowingly and intentionally possessed with intent

to distribute and did distribute a mixture and substance containing a detectable amount of N-




                                                 3
        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 4 of 9




phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled

substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b )(l)(C), and Title

18, United States Code, Section 2.

                                           COUNTFOUR
                 (Possession with Intent to Distribute and Distribution of Fentanyl)

       9.        On or about February 6, 2018, in the District of Connecticut, the defendants

MICHAEL NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," JUAN REYES, a.k.a. "J," "JJ,"

"J New Britain," and "Big J," and KRISTEN BEERS, and others known and unknown to the Grand

Jury, knowingly and intentionally possessed with intent to distribute and did distribute a mixture

and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

propanamide ("fentanyl"), a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b )(l)(C), and Title

18, United States Code, Section 2.

                                            COUNT FIVE
            (Possession with Intent to Distribute and Distribution of Fentanyl and Heroin)

       10.       On or about February 7, 2018, in the District of Connecticut, the defendants

MICHAEL NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," and JUAN REYES, a.k.a. "J,"

"JJ," "J New Britain," and "Big J," together with Christopher Dubicki, who is not charged as a

defendant herein but who is charged separately, knowingly and intentionally possessed with intent

to distribute and did distribute a mixture and substance containing a detectable amount of N-

phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled

substance, and heroin, a Schedule I controlled substance.




                                                  4
        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 5 of 9




       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C), and Title

18, United States Code, Section 2.

                                          COUNT SIX
               (Possession with Intent to Distribute and Distribution of Fentanyl)

       11.     On or about March 5, 2018, in the District of Connecticut, the defendants

MICHAEL NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," and JUAN REYES, a.k.a. "J,"

"JJ," "J New Britain," and "Big J," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-

phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C), and Title

 18, United States Code, Section 2.

                                        COUNT SEVEN
               (Possession with Intent to Distribute and Distribution of Fentanyl)

       12.     On or about April 19, 2018, in the District of Connecticut, the defendants

MICHAEL NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," JUAN REYES, a.k.a. "J," "JJ,"

"J New Britain," and "Big J," and KENNETH BINGELL knowingly and intentionally possessed

with intent to distribute and did distribute a mixture and substance containing a detectable amount

of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 841 (a)(l) and 841 (b )(1 )(C), and Title

 18, United States Code, Section 2.

                                        COUNT EIGHT
               (Possession with Intent to Distribute and Distribution of Fentanyl)

       13.     On or about May 7, 2018, in the District of Connecticut, the defendants MICHAEL

NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," and JUAN REYES, a.k.a. "J," "JJ," "J New


                                                  5
        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 6 of 9




Britain," and "Big J," together with Christopher Dubicki, who is not charged as a defendant herein

but who is charged separately, knowingly and intentionally possessed with intent to distribute and

did distribute a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-

phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 841(b)(l)(C), and Title

18, United States Code, Section 2.

                                         COUNT NINE
               (Possession with Intent to Distribute and Distribution of Fentanyl)

       14.     On or about May 14, 2018, in the District of Connecticut, the defendants

MICHAEL NIEVES, a.k.a. "J," "JJ," "J Hartford," and "Mikey," JUAN REYES, a.k.a. "J," "JJ,"

"J New Britain," and "Big J," and KRISTEN BEERS knowingly and intentionally possessed with

intent to distribute and did distribute a mixture and substance containing a detectable amount of

N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide ("fentanyl"), a Schedule II controlled

substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C), and Title

18, United States Code, Section 2.

                                      __ _COUNT TEN _
                (Possession with Intent to Distribute and Distribution of Heroin)

       15.     On or about January 23, 2018, in the District of Connecticut, the defendant

JUAN REYES, a.k.a. "J," "JJ," "J New Britain," and "Big J," knowingly and intentionally

possessed with intent to distribute and did distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).




                                                6
        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 7 of 9




                                       COUNT ELEVEN
                           (Possession with Intent to Distribute Heroin)

       16.      On or about January 23, 2018, in the District of Connecticut, the defendant

KENNETH BINGELL knowingly and intentionally possessed with intent to distribute a mixture

and substance containing a detectable amount of heroin, a Schedule I controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).



              (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

       17.      On or about January 23, 2018, in the District of Connecticut, the defendant JUAN

REYES, a.k.a. "J," "JJ," "J New Britain," and "Big J," did knowingly possess a firearm, namely a

silver .357 revolver, in furtherance of a drug trafficking crime for which he may be prosecuted in

a Court of the United States, that is, violations of Title 21, United States Code, Section 841(a)(l),

and Title 21, United States Code, Section 846, as charged in Counts One and Ten of this

Indictment.

       In violation of Title 18, United States Code, Section 924( c)(1 )(A)(i).

                                     COUNT THIRTEEN
     (Possession and Use of a Firearm During and in Relation to a Drug Trafficking Crime)

       18.       On or about January 23, 2018, in the District of Connecticut, the defendant

KENNETH BINGELL did knowingly possess and use a firearm, namely a silver. 357 revolver,

during and in relation to a drug trafficking crime for which he may be prosecuted in a Court of the

United States, that is, violations of Title 21, United States Code, Section 841(a)(l) and Title 21,

United States Code, Section 846, as charged in Counts One and Eleven of this Indictment.

       In violation of Title 18, United States Code, Section 924(c)(1 )(A)(i).




                                                 7
        Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 8 of 9




                                  FORFEITURE ALLEGATION
                                  (Controlled Substance Offenses)

        19.    Upon conviction of one or more of the controlled substance offenses alleged in

Counts One through Eleven of this Superseding Indictment, the defendants MICHAEL NIEVES,

JUAN REYES, KRISTEN BEERS and KENNETH BINGELL shall forfeit to the United States,

pursuant to Title 21, United States Code, Section 853, all right, title, and interest in any property

constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the violation

of Title 21, United States Code, Section 841 and 846, and any property used, or intended to be

used, in any manner or part, to commit, or to facilitate the commission of, the said violation and a

sum of money equal to the total amount of proceeds obtained as a result of the offenses.

       20.     If any of the above-described forfeitable property, as a result of any act or omission

of the defendants named in this Superseding Indictment: (a) cannot be located upon the exercise

of due diligence; (b) has been transferred or sold to, or disposed with, a third person; (c) has been

placed beyond the jurisdiction of the United States District Court for the District of Connecticut;

(d) has been substantially diminished in value; or (e) has been commingled with other property

which cannot be subdivided without difficulty, it is the intent of the United States, pursuant to Title

21, United States Code, Section 853(p), to seek forfeiture, of any other property of the defendants

up to the value of the above-described forfeitable property.




                                                  8
           Case 3:18-cr-00125-RNC Document 126 Filed 08/28/19 Page 9 of 9




           All in accordance with Title 18, United States Code, Section 924, and Federal Rules of

    Criminal Procedure Rule 32.2(a).


                                                       A TRUE BILL

                                                             /s/




    UNITED STATES OF AMERICA




~
      ~       CBOYLE
                       c~4
                        ~
    FIRST ASSISTANT UNITED STATES ATTORNEY




    ASSISTANT UNITED STATES ATTORNEY




                                                  9
